


Exhibit 10.1

 

MUTUAL RESCISSION, SETTLEMENT AND RELEASE AGREEMENT

 

THIS MUTUAL RESCISSION, SETTLEMENT AND RELEASE AGREEMENT (hereinafter
“Agreement”) is made by and between Citadel Capital Management Group, Inc., a
Nevada corporation (“Citadel”), James H. Donell, in his capacity as Receiver for
Citadel (“Donell”), StarMed Group, Inc., a Nevada corporation (“StarMed”),
Sierra Medicinals, Inc., an Arizona corporation and wholly-owned subsidiary of
StarMed (“Sierra”)(StarMed and Sierra are hereinafter sometimes collectively
referred to as the “Company”).

 

RECITALS

 

A.         Pursuant to a Loan Agreement dated as of August 23, 2001, Citadel
loaned the Company an aggregate principal sum of $400,000 (the “Citadel-StarMed
Debt Obligation”).

 

B.          On February 21, 2002, Donell was appointed by the United States
District Court for the Central District of California (the “Court”) as the
Receiver for Citadel.

 

C.          In or about July 2003, the Company, Citadel and Donell entered into
discussions and negotiations with respect to the Citadel-StarMed Debt
Obligation. During the course of the discussions and negotiations, all parties
raised certain issues concerning the Citadel-StarMed Debt Obligation, and the
parties discussed and negotiated a satisfaction of the Citadel-StarMed Debt
Obligation by StarMed.

 

D.         As a result of the discussions and negotiations that occurred by and
among the parties in July 2003, the parties entered into an Agreement for Sale
of Capital Stock dated as of July 23, 2003 (the “Stock Purchase Agreement”) and
a Cancellation, Settlement and Release Agreement dated as of July 23, 2003 (the
“Settlement and Release Agreement”). The Stock Purchase Agreement and Settlement
and Release Agreement are attached hereto as Exhibit A.

 

E.          Certain issues have arisen, such that the parties wish to no longer
be bound by the terms of the Stock Purchase Agreement and Settlement and Release
Agreement, and the parties desire, through this Agreement, to dissolve and
rescind the Stock Purchase Agreement and Settlement and Release Agreement and to
have all matters relating to Citadel’s cancellation and relinquishment of its
rights, title and interests (in law and in equity) in the Citadel-StarMed Debt
Obligation to be governed exclusively by this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter expressed, the parties agree as follows:

 

1

--------------------------------------------------------------------------------




 

1.0

Incorporation of Recitals

 

The parties agree that the Recitals set forth above are true and correct and
incorporated into this Agreement by reference.

 

 

2.0

Purpose of Agreement

 

The purpose of this Agreement is to rescind and dissolve the Stock Purchase
Agreement and to restore the status quo ante and the relative positions that the
parties would have occupied had no Stock Purchase Agreement been made, while at
the same time, restating and re-establishing the terms and agreements set forth
in the Settlement and Release Agreement for the consideration set forth in this
Agreement.

 

 

3.0

Rescission

 

Upon mutual execution of this Agreement by all parties hereto and upon the
return of property set forth in Section 4 of this Agreement and the payment of
the consideration set forth in Section 5 of this Agreement, the parties hereto
agree to completely dissolve, rescind and abrogate the Stock Purchase Agreement
and the Settlement Agreement.

 

 

4.0

Return of Shares of Common Stock

 

Donell and Citadel shall return to the Company the 82,300 shares of common stock
of the Company that Citadel received pursuant to the terms of the Stock Purchase
Agreement and shall take whatever steps are necessary to return any stock
certificates that Citadel received as evidence of said 82,300 shares of common
stock.

 

 

5.0

Consideration to be Paid by the Company

 

5.1        In consideration for the terms and provisions in this Agreement
relating to Citadel’s canceling and relinquishing all of its rights, title and
interest (in law and equity) in the Citadel-StarMed Debt Obligation and
releasing the Company from any obligations and liabilities accruing under the
Citadel-StarMed Debt Obligation, the Company shall pay to Citadel the sum of Two
Hundred and Fifteen Thousand Dollars ($215,000)(such $215,000 is hereinafter
referred to as the “Settlement Amount”).

 

5.2        Upon execution of this Agreement, the Company shall pay the
Settlement Amount by delivering a cashier’s check, payable to “James H. Donell,
Receiver,” to the Receiver’s counsel, Peter A. Davidson, Esq., Moldo Davidson
Fraioli Seror & Sestanovick, LLP, 1925 Century Park East, Suite 1600, Los
Angeles, California 90017.

 

2

--------------------------------------------------------------------------------




 

6.0

Cancellation, Release and Waiver by Citadel and Donell

 

6.1         For the consideration set forth in Section 5 of this Agreement,
Citadel and Donell hereby cancel the Citadel-StarMed Debt Obligation, relinquish
all of their rights, title and interest, in law, equity or otherwise, in the
Citadel-StarMed Debt Obligation, and for themselves, their heirs,
administrators, beneficiaries and executors, hereby release the Company, and its
respective divisions, subsidiaries, affiliates, officers, directors,
shareholders, agents, attorneys, servants, employees, assigns, predecessors and
successors, and each of them, from any and all claims, demands, causes of
action, liabilities and obligations of every kind whatsoever, in law, equity, or
otherwise, whether known or unknown, suspected or unsuspected, which Citadel and
Donell now own or hold, or have at any time heretofore owned or held against the
Company, and its respective divisions, subsidiaries, affiliates, officers,
directors, shareholders, agents, attorneys, servants, employees, assigns,
predecessors and successors, including but not limited to those arising out of,
connected with, or related to the Citadel-StarMed Debt Obligation.

 

6.2         Citadel and Donell agree that this release will apply to all unknown
and unanticipated injuries resulting from the Citadel-StarMed Obligation, as
well as those presently known or disclosed, and hereby intentionally waive and
relinquish all rights and benefits under Section 1542 of the California Civil
Code, and all other statutes and laws of the same or similar import. Section
1542 provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Citadel and Donell acknowledge and agree that this waiver is an essential and
material term of this Agreement and without such waiver this Agreement would not
have been entered into by the Company. Citadel and Donell further acknowledge
that they may discover facts different from, or in addition to, those that they
now know or believe to be true, but agree that this release and waiver are now
and shall remain effective, notwithstanding the existence or the discovery of
additional or different facts.

 

6.3         Citadel and Donell, and each of them, have been advised by their
legal counsel of, understand, and acknowledge the significance and consequences
of this release and waiver, including the specific waiver of Section 1542.

 

6.4         Citadel and Donell represent and agree that they have not heretofore
assigned or transferred, or purported to have assigned or transferred to any
person whomsoever, the Citadel-StarMed Debt Obligation, or any portion thereof
or interest therein, and Citadel and Donell agree to indemnify, defend and hold
harmless the Company against any and all claims based on, arising out of, or in
connection with any such transfer or assignment, or purported transfer or
assignment, of the Citadel-StarMed Debt Obligation or any portion thereof or
interest therein.

 

3

--------------------------------------------------------------------------------




 

7.0

Release and Waiver by the Company

 

7.1        The Company, for itself and its administrators, beneficiaries and
executors, hereby release Citadel and Donell, and their divisions, subsidiaries,
affiliates, officers, directors, shareholders, agents, attorneys, servants,
employees, assigns, predecessors and successors, and each of them, from any and
all claims, demands, causes of action, liabilities and obligations of every kind
whatsoever, law, equity or otherwise, whether known or unknown, suspected or
unsuspected, which the Company now owns or holds, or has at any time heretofore
owned or held against Citadel and Donell, and their divisions, subsidiaries,
affiliates, officers, directors, shareholders, agents, attorneys, servants,
employees, assigns, predecessors and successors, including but not limited to
those arising out of, or connected with, or related to the Citadel-StarMed Debt
Obligation.

 

7.2        The Company agrees that this release will apply to all unknown and
unanticipated injuries, as well as those presently known or disclosed, and
hereby intentionally waives and relinquishes all rights and benefits under
Section 1542 of the California Civil Code, and all other statutes and laws of
the same or similar import. Section 1542 provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

The Company acknowledges and agrees that this waiver is an essential and
material term of this Agreement and without such waiver this Agreement would not
have been entered into by Citadel and Donell. The Company further acknowledges
that it may discover facts different from, or in addition to, those which it now
knows or believes to be true, but agree that this release and waiver are now and
shall remain effective, notwithstanding the existence or the discovery of
additional or different facts.

 

7.3        The Company has been advised by its legal counsel of, understands,
and acknowledges the significance and consequences of this release and waiver,
including the specific waiver of Section 1542.

 

 

8.0

Warranties

 

 

8.1

The Company hereby represents and warrants to Citadel and

Donell that all of the proceeds from the Citadel-StarMed Debt Obligation were
used in connection with the operation of the Company’s business and that none of
the proceeds of the Citadel-StarMed Debt Obligation were paid by the Company,
whether directly or indirectly, to Larry T. Osaki, the President of Citadel, or
to any other person known to be a family member or affiliated with Mr. Osaki.

 

4

--------------------------------------------------------------------------------




8.2        Each of the parties hereby severally represents and warrants to the
others that each of them has the full power, capacity and authority to enter
into this Agreement, and that no portion of any claim, right, demand, action or
cause of action that it has or might have arising out of the creation of the
Citadel-StarMed Debt Obligation has been assigned, transferred or conveyed to
any other third party, by way of subrogation, operation of law or otherwise, and
that no other cancellations, releases or settlements are necessary from any
other person or entity to release and discharge completely each of the other
parties from the claims specified above which may be held by such party.

 

 

9.0

General Provisions

 

9.1        This Agreement is made and entered into in the State of California,
and shall in all respects be interpreted, enforced and governed under the laws
of said State. The language of all parts of this Agreement shall in all cases be
construed as a whole, in according to its fair meaning, and not strictly for or
against any of the parties.

 

9.2        Should any provision of this Agreement be declared or determined by
any court to be illegal or invalid, the validity of the remaining parts, terms,
or provisions shall not be affected thereby and said illegal or invalid part,
term, or provision shall be deemed not to be a part of this Agreement.

 

9.3        By executing this Agreement, the parties hereby acknowledge and
warrant that this document was completely and thoroughly explained to them in
its entirety by respective counsel, and was and is understood and known by them
to be the result of a full and final compromise and settlement, and is in
discharge of all claims, actions, and causes of action as herein stated;
further, that each party executes this document voluntarily, with full knowledge
of its significance.

 

9.4        The headings in this Agreement are for convenience only, are not part
of this Agreement, and shall not in any way affect the interpretation of this
Agreement.

 

9.5        The parties hereto shall cooperate to effectuate, and shall undertake
such actions as are reasonably necessary to effectuate, this Agreement.

 

9.6        This Agreement may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same Agreement.

 

5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties caused this Agreement to be duly executed on the
behalf of each of them respectively, by respective agents thereunto duly
authorized, all as of the day and year first written above.

 

 

DATED: 2/6/06

Citadel Capital Management Group, Inc.

 

 

 

By:

/s/ James H. Donell, Receiver

 

James H. Donell, Receiver

 

 

 

 

DATED: 2/6/06

/s/ James H. Donell, Receiver

 

James H. Donell, Receiver

 

 

 

 

DATED: 2/7/06

StarMed Group, Inc.

 

 

 

By:

/s/ Herman Rappaport

 

 

Herman H. Rappaport, President

 

 

 

DATED: 2/7/06

Sierra Medicinals, Inc.

 

 

 

By:

/s/ Herman Rappaport

 

 

Herman H. Rappaport, President

 

6

--------------------------------------------------------------------------------